                        IN THE UNITED STATES DISTRICT COURT ,
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5:18-CV-485-D


KENNETH HAMPTON, et al.,               )
                                       )
                           Plaintiffs, )
                                       )
                   v.                  )                      ORDER
                                       )
KPM LLC, et al.,                       )
                                       )
                           Defendants. )


       On July 20, 2018, Kenneth Hampton ("Hampton"), Gabrielle Hanis ("Hanis"), and Alisa

Brogden ("Brogden"; collectively, ''plaintiffs"), on behalf .of themselves and others similarly

situated, filed a complaint in Wake County Superior Court against KPM LLC ("KPM''), KPM

Carolinas LLC ("~M Carolinas"), Kotarides Holctmgs, LLC ("Kotarides"), Hillan.dale North LLC,

2052 LLC, d/b/a Clairmont at Brier Creek ("Clairmont at Brier Creek"), and 1752 LLC, d/b/a

Clairmont at Perry Creek ("Clairmont at Perry Creek"; collectively, "defendants"). 1 Plaintiffs allege

that defendants violated the North Carolina Residential Rental Agreements Act ("RRAA"), N.C.

Gen. Stat. § 42-38 et~' the North Carolina Debt Collection Act (''NCDCA"), N.C. Gen. Stat. §

75-50 et~' and the North Carolina Unfair and DeceptiveTrade Practices Act (''UDTPA"), N.C.

Gen. Stat.§ 75-1 et seq., [D.E. 1-3]. On October 12, 2018, defendants removed the action to this

court [D.E. 1]. On November 8, 2018, defendants answered and alleged counterclaims for breach
                                                                     ..
of contract [D.E. 21]. On January 22, 2019, defendants amended their answer [D.E. 30].

       On March 5, 2019, plaintiffs moved to dismiss defendants' counterclaim for lack of subject-

       1
         On December 18, 2018, the parties voluntarily dismissed KPM Carolinas and Kotarides
[D.E. 25].
matter jurisdiction [D.E. 38] and filed a memorandum in support [D.E. 39]. On March 26, 2019,

defendants responded in opposition [D.E. 44]. On April 23, 2019, plaintiffs replied [D.E. 52]. On

March 25, 2019, defendants moved for judgment on the pleadings [D.E. 40] and filed a

memorandum in support [D.E. 41 ]. On May 15, 2019, plaintiffs responded in opposition [D.E. 55].

On June 19, 2019, defendants replied [D.E. 58]. On March 25, 2019, Hampton moved for judgment

on the pleadings [D.E. 42] and filed a memorandum in support [D.E. 43]. On May 14, 2019,

defendants responded in opposition [D.E. 53]. On June 18, 2019, plainti!fs replied [D.E. 57]. As

explained below, the court denies Hampton's motion for           jud~ent            on the pleadings, grants

defendants' motion for judgment on the pleadings, denies as moot plaintiffs' motion to dismiss

defendants' co1J11terclaims, and dismisses plaintiffs' complaint.

                                                   I.

       Plaintiffs are form.er tenants who leased apartments at Clairmont at Brier Creek from

defendants. See Compl. [D.E. 1-3] mf 8-10, 27, 54, 75, 94. Hampton leased an apartment from May
                                                                           ...
25, 2016, until May 24, 2017, and paid a monthly rent of $1,010.00. See id. W54, 56. Harris leased

an apartment from April 18, 2016, until April 17, 2017, and also paid a monthly rent of $1,010.00.
                                                                     -   '·-   ..
See id. mf 75, 77. Brogden leased an apartment from February 21~ ZOl 7, until February 20, 2019,

andpaidamonthlyrentof$1,225.00. See id. mf 94, 97.

       Under plaintiffs' leases, rent was due on the first day of each month. See, e.g., Pl. 's Ex. 1

[D.E. 1-3] 34; cf. Compl. [D.E. 1-3] ~ 27. Failure to pay rent on tlme constituted a default.      See,~

Pl.' s Ex. 1 [D.E. 1-3] 41-42 ~ 38. If a tenant defaulted, the leases authorized defendants to file a

summary ejectm.ent complaint in state court. See id. If defendants ~d so, plaln.tiffs agreed in the

leases to pay the highest ofthree fees depending on how far legal action against plaintiffs progressed: ·

a complaint filing fee, a court appearance fee, or a second trial fee;_~~ i4.; cf. N.C. Gen. Stat. § 42-

                                                   2
 46(e)-{g). In addition, plaintiffs agreed to pay "court costs, attorneys' fees, and any other monetary

 damages or costs arising" from the breach of the lease. Pl.'s Ex. 1 [D.E.1-3l41-42 ~ 38.

         Plaintiffs allege that defendants follow a regular procedure if atemi.nt fails to timely pay rent.

 See Compl. [D.E. 1-3] ~ 31. First, on approximately the fifth day of the month, defendants cause

 written letters or emails to be delivered to the tenant stating that the teilant ''will-also be charged for

· court costs" ifthe tenant fails to cure the default.   Id.~ 36;   see Pl.'s Ex. 3 [D.E. 1-3] 44. Next, on

 approximately the fourteenth day of the month, defendants charge the tenant "eviction fees,"

 sometimes without a court order and before filing a complaint against the tenant, and file a legal

 action to evict the tenant. Compl. [D.E. 1-3] ft 44-45.2 The "eviction fees" are the court filing fees

 ($96.00), sheriff service fees ($30.00), and attorneys' fees (a flat fee). See id. W30-35. -These fees

 are allegedly "additional fees separate and apart from the ones expressly authorized by'' section 42-

 46 of the RRAA. Id.~ 32. Once defendants entered the "eviction fees" ontO a tenant's account,

 plaintiffs allege that defendants would not review or remove the fees even if defendants improperly

 assessed the fees or a summary ejectment action was dismissed. See id. ft 52-53.

         Plaintiffs repeatedly did not pay rent on time. Specifically, Hampton did not pay rent on time

 for eleven consecutive months. See Compl. [D.E. 1-3] ~ 59. Harrls did not pay rent on time for ten

 consecutive months. See id. ~ 78. Brogden also did not pay rent on time on several occasions. See

 id. ~ 98. Defendants then sent plaintiffs letters stating that plaintiffs wowd owe applicable court and
                                                                         ...;   ... ' ~.:

 attorneys' fees if defendants initiated summary ejectment proceedings. See id. ft 59, 78, 98. On
                                                                                            -   '
 several occasions, plaintiffs failed to cure their default and defen~~ placed the "eviction fees" on



         2
         Plaintiffs' allegation that these costs were "fees" is a legal conclusion. _Thus, the court need
 not accept as true that these amounts constituted ''fees" under the RRAA. See Ashcroft v. Iqbal, 556
 U.S. 662, 677-80 (2009); Bell Atl. Com. v. Twombly, 550 U.S. 544, 554- 63 (2007).

                                                     3
plaintiffs' accounts. See id. W63, 82, 102. In each instance, the "eviction fees'; amounted to $201.

See id. W63, 82, 102.

       Plaintiffs allege that, when defendants added eviction fees to plaintiffs' accounts, no hearing

had been held, no attorney had appeared in court to evict plaintiffs, defeJ:ldants had not hired an

attorney to collect any debt, and defen~ts had not served plaintiffs with a complaint. See id. W
                                                                    ~   . .     .         .·

66-68, 85-87, 105--07. For each instance of default, plaintiffs cured theb' defaults by paying rent

and the "eviction fees," and defendants voluntarily dismissed their summary ejectment complaints

without prejudice. See id. W71-72, 90-91, 110-11. Plaintiffs allege that no court awarded fees to
                                                                   .                '

defendants and that plaintiffs did not settle with defendants. See id. W73-74, 92-93, 112-13.

                                                  II.

      Federal Rule of Civil Procedure 12(c) permits a party to move for judgment on the pleadings

"[a]fter the pleadings are closed-but early enough not to delay trial." Fed. R. Civ. P. 12(c). A
                                                                                        ·,.
motion for judgment on the pleadings should be granted if''the moving party has clearly established
                                                                        "                      '

that no material issue of fact remains to be resolved and the party is entitled to judgment as a matter

of law." Park Univ. Enters. v. Am. Cas. Co. of Reading, 442 F.3d 1239, 1244 (10th Cir. 2006)

(quotation omitted), abrogated on other grounds~ Magnus. Inc. v. Diamond State Ins. Co., 545 F.

App'x 750 (10th Cir. 2013) (unpublished); see Mayfield v. Nat'l Ass'n for Stock Car Auto Racing,

Inc .• 674F.3d369, 375 (4th.Cir. 2012); Burbach Broad. Co. ofDel. v. Elkins Radio Com.,278F.3d

401, 405--06 (4th Cir. 2002).
                                                                    .       .                      .

       The same standard applies to a motion for judgment on the pleadings as to a motion to

dismiss for failure to state a claim. See Burbach Broad. Co., 278. F.3d at 405--06. When a court

evaluates a motion for judgment on the pleadings, it must construe the facts and reasonable

inferences "in the light most favorable to the [nomnoving party]." Massey v. Ojaniit, 759 F .3d 343,

                                                  4
347, 352-53 (4th Cir. 2014) (quotation omitted); see Clatterbuck v. 'City of Chalfottesville, 708 F.3d

549, 557 (4th Cir. 2013), abrogated on other grounds by Reed v. ToWrtofGilbe!:t, 135 S. Ct. 2218

(2015); Burbach Broad. Co., 278 F.3d at 406. A court must detemilii~ whether a pleading is legally

and factually sufficient. See Iqbal, 556 U.S. at 677-80, 684; Twombly. 550 U.S. at 554-70;

Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). A pleading ''must contain sufficient

factual matter, accepted as true, to state a claim to reliefthat is plausible on its face." Iqbal, 556 U.S.

at 678 (quotation omitted); see Twombly. 550 U.S. at 570; Giarratano, 521 F.3d at 302. Moreover,

a court need not accept a pleading's legal conclusions drawn from the facts. Iqbal, 556 U.S. at

67&-79; Giarratano, 521 F.3d at 302. Similarly, a court "need not accept as true unwarranted

inferences, unreasonable conclusions, or arguments.'' Giarratano, 521 F.3d at 302 (quotation

omitted).,

        In evaluating a motion for judgment on the pleadings, the court may consider the pleadings

and any materials referenced in or attached to the pleadings, which a.re incorporated by reference.

See Fed. R Civ. P. 10(c); Fayetteville Inv'rs v. Commercial Builders. Inc., 936 F.2d 1462, 1465 (4th

Cir. 1991 ). A court also may consider ''matters of which a court may take judicial notice," such as

public records. Tellabs. Inc. v. Makor Issues & Rights. Ltd., 551V.S.308, 322 (2007). In addition,

a court may consider documents attached to a motion for judgment on:the pleadings so lOng as those
                                                                        ··.'   .

documents are "integral to the complainf' and authentic. Philips v ~,Pitt Cty. Mem'l Hosp., 572 F.3d

176, 180 (4th Cir. 2009); see Rockville Cars. LLCv. CityofRockville.Md., 891F.3d141, 145 (4th

Cir. 2018).

        The parties' motions require the court to consider the plaintiffs' state law claims, and North

Carolinalawapplies. Accordingly,thiscourtmustpredicthowtheSupremeCourtofNorth.Carolina

would rule on any disputed state-law issue. See Twin City Fire Ins. Co. v. Ben Arnold-Sunbelt

                                                    5
Beverage Co. of S.C., 433 F.3d 365, 369 (4th Cir. 2005). In doings~, the co~ must look first to

opinions of the Supreme Court ofNorth Carolina. See id.; see alscfStahle v. CTS Corp., 817 F.3d

96, 100 (4th Cir. 2016). Ifthere are no governing opinions from that court, this court may consider

the opinions of the North Carolina Court of Appeals, treatises, and ''the practices of other states."

Twin City Fire Ins. Co., 433 F.3d at 369 (quotation omitted).3 In predicting how the highest court

of a state would address an issue, this court must "follow the decision of a.Ii intermediate state·

appellate court unless there [are] persuasive data that the highest court would decide differently."

Toloczko, 728 F.3d at 398 (quotation omitted); Hicks v. Feiock, 485 U.S. 624~ 630 & n.3 (1988).
                                                                   . -·"      '          '



Moreover, in predicting how the highest court of astate would address an issue, this court "should

not create or expand a [s]tate's public policy." Time Warner En~ft-Advartce/Newhouse P'ship v.

Carteret-Craven Elec. Membership Corp., 506 F.3d 304, 314 (4th Cir. 2007) (alteration and

quotation omitted); Day & Zimmerman, Inc. v. Challoner, 423 U.S. 3, 4 (1975) (per curiam); see

Wade v. Danek Med.• Inc., 182 F.3d 281, 286 (4th Cir. 1999).

                                                 A.
                                                                                  . '
       Plaintiffs allege that defendants violated the RRAA by charging plaintiffs court costs and

other out-of-pocket expenses as "eviction fees" when plaintiffs did n<;>tpay rent on time. See Compl.
                                                                   : ,   ..

[D.E. 1-3] W 124-29; cf. N.C. Gen. Stat. § 42-46(h.)(3). On Jl.JJ1.e 14,.-2018, the North Carolina

General Assembly ("General Assembly'') amended section 42-46(h.)(3) of the RRAA. See An Act

to Allow Landlords to Recover Out-of-Pocket Expenses in Summary Ejec1ment Cases, 2018 N.C.
                                                                                  -,_.


Sess. Laws 2018-50 (2018). On June 25, 2018, the amendment. became effective. See id. The

parties dispute the effect of the 2018 amendment on plaintiffs' claims.


       3
        North Carolina does not have a mechanism to certify questions of state law to its Supreme
Court. See Town of~ags Head v. Toloczko, 728 F.3d 391, 397-98 .(4th Cir~ 2013).

                                                 6
       "In construing a state law, [federal courts] look to the rules of construction applied by the

enacting state's highest court." Carolina Trucks & Equip.. Inc. v. Volvo Trucks ofN. Am.. Inc., 492

F.3d 484, 489 (4th Cir. 2007); see In re DNA Ex Post Facto Issues, 561 F.3d 294, 300 (4th Cir.

2009). Accordingly, this court applies the Supreme Court of North Carolina's rules of statutory

interpretation.

       Under North Carolina law, "[t]he cardinal principle of statutory construction is to discern the

intent ofthe legislature." Statev. Jones, 359N.C. 832, 835, 616 S.E.2d496, 498.(2005); see Friends

of Joe Sam Queen v. Ralph Hise for N.C. Senate, 223 N.C. App. 395, 402, 735 S.E.2d 229, 234

(2012). Courts initially consider a statute's text to discern legislative intent. See Shaw v. U.S.
                                                      .                      .
Airways. Inc., 362N.C. 457, 460, 665 S.E.2d449, 4Sl (2008); Statev. Anthony, 351N.C.611, 614,

528 S.E.2d 321, 322 (2000). North Carolina courts ''first look to the plain meaning of the statute."

Frye Reg'l Med. Ctr.. Inc. v. Hunt, 350 N.C. 39, 45, 510 S.E.2d 1~9, 163 (1999). "Where· the
                                                                                  '·
language of a statute is clear, the courts must give the statute its plain meaning ...." Id.

       "In construing a statute with reference to an amendment it is· presumed-that the legislature
                                                                    .·   .       . .


intended either ... to change the substance of the original act, ~r.... to clalify [its meaning]."

Childers v. Parker's. Inc., 274 N.C. 256, 260, 162 S.E.2d 481, 483 (1968); see Spruill v. Lake Phelps

Volunteer Fire De_p't Inc., 351 N.C. 318, 323, 523 S.E.2d 672, 676 (2000). A clarifying amendment

does not alter the original meaning of the statute and, thus, applies retroactively. See Ray v. N.C.

De_p't ofTransp., 366 N.C. 1, 9, 727 S.E.2d 675, 681 (2012); Wilson_v'. N.C. De_p't of Commerce,

239 N.C. App. 456, 461, 768 S.E.2d 360, 364 (2015); Thornton v. City of Raleigh. 230 N.C. App.

600, 753 S.E.2d 400, 2013 WL 6096919, at *2 (2013) (unpublishedtable decision) .. By contrast, an.

altering amendment modifies a statute's substantive meaning and Q,ily applies prospectively. Cf.

Ray, 366 N.C. at 9, 727 S.E.2d at 681.

                                                  7
       Whether an amendment is altering or clarifying is a question·oflaw for the court. See id.

at 8-9, 727 S.E.2d at 681; In re Ernst & Young. LLP, 363 N.C. 612, 616, 684 S.E.2d 151, 154:

(2009). The Supreme Court ofNorth Carolina presumes that the legislature in~ded to change the

law when it amends a statute. See State ex rel. Utils. Comm'n v. Pub. Serv. Co. ofN.C .• Inc., 307

N.C. 474, 480, 299 S.E.2d 425, 429 (1983); Childers, 274 N.C. at 260, 162 S.E.2d at 483-84; State

v. Moore, 240 N.C. App. 465, 477, 770 S.E.2d 131, 140 (2015). Nevertheless, if the amendment

serves to address an ambiguity or improve the language of a statute, a court may interpret the .

amendment as merely clarifying existing law. See Ridge Cmty. Invs .• Inc. v. Berry, 293 N.C. 688,

695, 239 S.E.2d 566, 570 (1977); Childers, 274 N.C. at 260, 162 S.E.2d at 483-84.

       A court must undertake a "careful comparison of the· original and amended statutes" to

"determine whether [an] amendment clarifies [a] prior law or alters:·it.""   Ferrell 'V. De.p't ofTransp., ·
334 N.C. 650, 659, 435 S.E.2d 309, 315 (1993); see Ray, 366 N.C. at 10, 727 s:E.2d at 682. Courts
                                                                                   ..
can use amendments to interpret a statute by analyzing ''the natural inferences arising out of the,

legislative history as it continues to evolve." Burgess v. Your House ofRaleigb, Inc., 326 N.C. 205,:

216, 388 S.E.2d 134, 141 (1990). If a statute does not expressly address a particular point, and a
                                                                        .               .

legislature enacts an amendment to address that point, the amendment is more likely to be clarifying

than altering. See Ray, 366 N.C. at 10, 727 S.E.2d at 682; Ferrell, 334 N.C. at.659, 435 S.E.2d at

315; Jeffries v. Cty. of Hamett, 817 S.E.2d 36, 48 (N.C. Ct. App .. iPI8);
                                                                     ,_•·'
                                                                           see also Bcyant v. United
                                                                             .      ·.




States, 768F.3d 1378, 1385 (11th Cir. 2014)(appl~NorthCar~linala\\1). Ontheotherhand, "an:
                                                                    .                                     '
amendment to an unambiguous statute indicates the intent to change the law." Childers, 274 N.C.;

at 260, 162 S.E.2d at 484; see Taylor v. Crisp, 286 N.C. 488, 497, 212 S.E.2d 381, 386--87 (1975); •

see also Bcyant, 768 F.3d at 1385.

       Before the General Assembly amended section 42-46 in 2018, the RRAA did not allow a

                                                  8
landlord to ''put in a lease or claim any fee for filing a complaint for summary ejectment and/or

money owed other than the ones expressly authorized by subsections.<e) through (g) of this section,

and a reasonable attomey's fee as allowed by law." N.C. Gen. Stat. § 42-46(h)(3) (2016). Sections

42-46(e), {t), and (g) authorize a landlord to charge a tenant 8: eomplaint-filing fee, a court-

appearance fee, or a second trial fee depending on how far legal action against the tenant progresses.
                                                                                  .            .

See id. § 42-46(e}-{g). The 2018 amendment to section 42-46(h)(3) explicitly authorizes landlords

to charge defaulting tenants "out-of-pocket expenses."          See id. § 42-46(h)(3), (i) (2018).

Specifically, the RRAA, as amended, permits landlords to charge defaulting tenants "[f]iling fees

charged by the court," "[c]osts for service of process pursuant to" North Carolina faw, and

"[r]easonable attomeys' fees actually incl,ll'l'ed." Id.§ 42-46(i)(l}-{3).
                                                         .                                 .
       Before the amendment, section 42-46(h)(3)'s text did not expressly state whether a ''fee"

included actual court costs and other damages arising from breach of a lease. The amendment to

section 42-46 unequivocally authorizes landlords to charge defaulting tenants for such costs.
                                                                     ,   .. .-,

Because the amendment provided express guidance concerning an issue on which the statute was

silent, this court predicts that the Supreme Court ofNorth Carolina would interpret the amendment

as clarifying. See Ray, 366 N.C. at 10, 727 S.E.2d at 682; Ferrell, 334 N.C. at 659, 435 S.E.2d at

315; Suarezv. CamdenProp. Tr., No. 5:17-CV-124-D,2019WL 1301951,at*4(E.D.N.C.Mar.21,

2019) (unpublished), appeal docketed, No. 19-1367 (4th Cir. 2019). Moreover, section 42-46(i)

distinguishes the "out-of-pocket expenses" authorized by section 42-46(i) from the "late fees"

governed by sections 42-46(a) and 42-46(b) and the "administratiye fees"-govemed by sections 42-
                                                                         ... '

46(e}-{g). See N.C. Gen. Stat. § 42-46(i). This distinction        s~es1:s            that.:a ''fee," before the.

amendment, did not include actual out-of-pocket expenses. Thus, ·a comparison ofthe statute's text

before and after amendment indicates that the amendment was clarifying.

                                                  9
       Notably, the General Assembly enacted the amendment in:response to a Wake County

Superior Court decision that read section 42-46(h)(3) broadly. See,C_ompl. [D.E. 1-3] ~ 32 n.1; Pl.' s

Ex.10 [D.E.1-3] 72-73.     Thesecircumstancesbolstertheconclusionthatth~GeneralAssembly's


legislative intent was to clarify an ambiguity in section 42-46.   See,~                        Thomas v. Barnhill, 102

N.C.App. SSl, SS3-S4,403S.E.2d102, 103--04(199l);cf. Stateexrel.N.C.Milk:Comm'nv.Nat'l

Food Stores. Inc., 270 N.C. 323, 331, 1S4 S.E.2d S48, SSS (1967) (stating that ''the circumstances

surrounding [the] adoption" of a statute can demonstrate legislative intent). Moreover, the 2018

amendment's original (albeit removed) preamble stated that the General Assembly intended to
                                                                               . '       ...

''reaffirm" that landlords could charge defaulting tenants out-of-pocket; expenses. See Ex. 4 [D.E.
                                                        '            .         .                     .   .
43-4]. Finally, the 2018 amendment's original version expressly did not have retroactive effect, but
                                                                     :~: ~   .'.   ' '    .,_


the General Assembly changed that provision in the amendment's final version. See id. Thus, the
                                                                ..
2018 amendment's legislative history confirms that the General Assembly's legislative intent was

to clarify the RRAA's application to court costs and out-of-pocket expenses.4

       Because the amendment is clarifying, it applies to this action. See Ray, 366 N.C. at 9, 727

S.E.2dat681; Wells v. Consol. JudicialRet. Sys. ofN.C., 3S4 N.C. 313, 318, SS3 S.E.2d 877, 880

(2001); Ferrell, 334 N.C. at 661--62, 43S S.E.2d at 317; Childers, 274 N.C. at 260, 162 S.E.2d at

483-84. Accordingly, section 42-46(h)(3) at all times permitted defendants to charge plaintiffs for
                                                                                                   ·..
out-of-pocket expenses (i.e., what plaintiffs allege are "eviction fe~s'::~). Moreover, defendants could



       4
          Plaintiffs argue that the General Assembly's rejection of language in the original draft
stating that the legislature aimed to ''reaffirm" landlords' ability to charge out-of-pocket expenses
supports their interpretation. Legislative history, however, is "often murky, ambiguous, and:
contradictory." ExxonMobil Corp. v. Allapattah Servs.. Inc., S4S U.S. S46, S68 (200S). Thus, even•
assuming that one can infer from the General Assembly's rejection of the original preamble that it
intended to alter the law, this negative inference alone does not outweigh the other evidence that the
General Assembly intended only to clarify the RRAA~

                                                  10
chargereasonableattomeys' fees. SeeSuarez,2019WL 1301951,at*+-5. BecauseNorthCarolina

law did not and does not forbid landlords to charge defaulting tenants out-of-pocket expenses and

attorneys' fees arising from their defaults, the court grants defendants'. motion for judgment on the

pleadings on plaintiffs' RRAA claim, denies Hampton's motion for judgment on the pleadings on

plaintiffs' RRAA claim, and dismisses plaintiffs' RRAA claim.

                                                  B.
       As for plaintiffs' NCDCA and UDTPA claims, see Compl. [D:E. 1-3] mf 130--56, to state a

NCDCA or UDTPA claim, plaintiffs must plausibly allege that defendants committed an unfair or

deceptive act. See Gray v. N.C. Ins. Underwriting Ass'n, 352 N.C.                  61~   68, 529 S.E.2d 676, 681

(2000); Davis Lake Cmty. Ass'n, Inc. v. Feldmmm, 138 N.C. App. 292, 296, 530 S.E.2d 865, 868
                                                                     . ~-.'-~ ~. ·...


(2000); Reid v. Ayers, 138 N.C. App. 261, 266,.531S.E.2d231, 235 (2000); Suarez, 2019 WL

1301951, at *5--6. Because the RRAA does not and did not forbid defendants' actions, plaintiffs do

not plausibly allege an unfair or deceptive act. See,    e~g.,   Suarez, 2019 WL 1301951, at *5--6.

Accordingly, the court grants defendants' motion for judgment on the pleadings on plaintiffs'

NCDCA and UDTPA claims, denies Hampton's motion for judgment on the pleadings on plaintiffs'

NCDCA and UDTPA claims, and dismisses plaintiffs' NCDCA and, UDTPA claims.

                                                 m.
          ..                        .     .                                                  '

       KPM and Clairmont at Brier Creek allege that Brogden brea,cJ:ied.her lease by failing to pay
                                                                             ..                  ..
rent, failing to vacate the apartment ~t, failing to pay other charges due under the lease, and failing

to pay her final balance due. See Am. Ans. [D.E. 30] 22 ~ 5. KPM and Clairmont at Brier Creek

also allege a conditional breach of contract counterclaim against any future class members who may

have breached their leases similarly to Brogden. See id. mf 9-13_. Plaintiffs move to dismiss the

counterclaims for lack of subject-matter and personal jurisdiction. ·

                                                  11
       The court has dismissed all claims over which it had original jurisdiction. Thus, even

assuming without deciding that the counterclaims are compulsory and that the court could exercise·

supplemental jurisdiction, the court declines to do so. See 28 U.S.C. § 1367(c)(3); Carlsbad Tech.. ·

Inc. v. IIlF Bio. Inc., 556 U.S. 635, 639-40 (2009); GE Inv. Private Placement Partners II v. Parker,

247 F.3d 543, 551 (4th Cir. 2001); Hinson v. NorwestFin. S.C.• Inc., 239 F.3d 611,
                                                                  .            -
                                                                                   616-17 (4th Cir.

2001); O'Fayv. Sessoms &Rogers.P.A.,No. 5:08-CV-615-D, 2010 WL9478988, at *6(E.D.N.C.

Feb. 9, 2010) (unpublished). Accordingly, the court distnisses Without prejudice KPM and

Clairmont at Brier Creek's counterclaims, and denies as moot plaintiffs' motion to dismiss the

counterclaims for lack of subject-matter and personal jurisdiction.

                                                IV.

       Jn sum, the court GRANTS defendants' motion for judgment on the pleadings [D.E. 40],.

DENIES plaintiffs' motion for partial judgment on the pleadings [D.E. 42], DECLINES to exercise·

supplemental jurisdiction over defendants' counterclaims [D.E. 30], DENIES as moot plaintiffs'

motion to dismiss for lack of jurisdiction [D.E. 38], DISMISSES WITHOUT PRErnDICE .
                                                                  .   :-·~ ,.. ~-'·   ..   ..   '~




defendants' counterclaims [D.E. 30], and DISMISSES plaintiffs' complaint [D.E. 1-3]. The clerk

shall close the case.

        SO ORDERED. This ..a.a_ day of October 2019.



                                                        1f&s c.~E~4R m:
                                                        United States DistrictJudge




                                                 12
